Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 08/02/2021 and 01/26/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 08/02/2021, has been accepted for examination.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes, and thus an abstract idea without significantly more.

Claim 9 recites method comprising the step of “receiving …”, “dividing …”, “applying …”, and “combining …” are all mental processes/mathematical calculation steps that can be performed in the human mind, so the claim includes an abstract idea, so the claim includes an abstract idea at Prong 1.  
At Prong 2, claim 9 doesn’t recite any additional elements, so there are no additional elements to integrate the claim into a practical application.  Similarly, for Step 2B.  So, claim 9 is ineligible.
As to the dependent claim 10, claim 10 recites “a measuring apparatus” but doesn’t actually recite that the measuring apparatus performs any actions,
As to the dependent claims 11, 12 and 13, the dependent claim(s) have some additional elements (an optical pulse, a laser pulse, an electrical pulse), but these are just generic components that do not integrate the claims into a particular practical application of the abstract idea.
As to the dependent claim 14, claim 14 recites “converting ….” but doesn’t say how and what is performing the action(s). 
As such, all the claims 9-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.







Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patissou et al. (2007/0286604 A1, Applicant cited reference).


Regarding claims 1 and 9, Patissou discloses a passive pulse replication device/method (fig. 2 and/or 5) for converting a single uncharacterised pulse signal (a light pulse 6) into a chain of replica pulse signals (S0 -SN), of which at least one will be within a predetermined amplitude threshold range (implicit: the pulse energy is successively reduced by a cascade of power splitters/division means 10, [pars. 0064 and 0067]) comprising:
an input node an input (2) of fiber coupler CN for receiving an incident pulse signal (a light pulse 6) arranged to divide the incident pulse signal between a first (pathway of signals SN) and a second signal pathway included in plurality of signals (S0, …… SN-1); the first signal pathway configured to apply a first temporal delay with respect to the second signal pathway [pars. 0070-71]; 
an output node (output 4 comprising multiplexing means 14 with coupler CN) arranged to, combine the pulse signals from the first and the second signal pathway included in the plurality of signals (S0, …… SN-1) into a single signal pulse train (multiplexed signal) [par. 0075], 
wherein the input node is configured to divide the pulse signal along the first (i.e. (SN)) and the second signal pathways (S0, …… SN-1) so that the amplitude characteristics of the pulse signal passing along the first signal pathway are different to the amplitude characteristics of the pulse signal passing along the second signal pathway [pars.0066-72], as depicted in (fig. 2)
such that the output node receives temporally separated pulse signals of increasing intensity amplified (S0-SN).
For the purpose of clarity, the method claim 9 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/device claim 1 as rejected above as being anticipated by Patissou.

As to claims 2 and 3, Patissou also discloses at least one intermediate node (i.e. CN-3) arranged to intersect the first and second signal pathway and divide the pulse signals and; the first or the second signal pathway that is included in plurality of signals (S0, …… SN-1) is configured to apply at least a second temporal delay is included in a plurality of different time delays and/or duration [pars. 0057] (claim 2); and wherein the at least one intermediate node (i.e. CN-3) is configured to further divide the pulse signal so that the amplitude characteristics of the pulse signals passing along the first signal pathway (pathway of signals SN) and the pulse signals passing along the second signal pathway that is included in plurality of signals (S0, …… SN-1) are further varied with respect to each other multiplexing [pars. 0070-73] (claim 3).
 As to claims 4-5 and 11-12, Patissou also discloses wherein the pulse signal (the light pulse 6) comprises an optical pulse signal (claims 4 and 11); and wherein the pulse signal comprises a laser pulse signal (claims 5 and 15) [pars. 0037, 0059, 0078, and 0095].
As to claims 7-8 and 10, Patissou also discloses a measuring apparatus photodiode 16/an oscilloscope 18 (or a digitizer) configured to receive the signal pulse train (claim 7) and/or step of sending the consolidated signal train to a measuring apparatus photodiode 16/an oscilloscope 18 (or a digitizer) (claim 10), and wherein the measuring apparatus is an oscilloscope photodiode 16/an oscilloscope 18 (or a digitizer) (claim 8) pars. 0075]



Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patissou et al. (2007/0286604 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Patissou et al. (2007/0286604 A1, Applicant cited reference) in view of Marciante et al. (2009/0072811 A1, Applicant cited reference). 

As to claim 6, 13 and 14, Patissou teaches of that devices of the system (figs. 2 and 5) are based on an electrical breakdown: either they use a photo detector and breakdown the electrical signal provided by this photo detector using T separators, or they breakdown the optical signal and use several photo detectors [pars. 0009-11]; these photo detection means being capable of providing an electrical signal representative of the optical signal for which the dynamic range was broken down, and electronic means of processing this electrical signal, capable of reconstituting the incident optical signal [pars. 0030-31]; and an oscilloscope 18 (or a digitizer) of receiving electrical signal which the input receives the electrical signal supplied by the photodiode 16 when the photodiode receives the multiplexed signal [par. 0075], and thus anticipates limitations such as wherein the pulse signal comprises an electrical signal (claim 6); wherein the received pulse signal comprises an electrical pulse (claim 13); and further comprising the step of converting the electrical pulse into an optical pulse (claim 14). 
In the alternative, if the Applicant argues that Patissou does not anticipates the limitation of claims 6, and 13-14, then in view of Marciante teaches that the device/method (fig. 5) can be used to determine the pulse shape of electrical pulses by initially converting the electrical pulse into an optical pulse, [pars. 0036-37], it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patissou in the manner set forth in applicant's claims 6, and 13-14, for the purposes of easy view and/or making the transmitted signal better suited to its purpose.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patissou in the manner set forth in applicant's claims 6, and 13-14, for the purposes of easy view and/or making the transmitted signal better suited to its purpose, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art passive pulse replication device/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886